
	
		I
		112th CONGRESS
		2d Session
		H. R. 6110
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Lipinski (for
			 himself, Mr. LaTourette,
			 Mr. Michaud,
			 Ms. Kaptur, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To establish educational seminars at United States ports
		  of entry to improve the ability of U.S. Customs and Border Protection personnel
		  to classify and appraise articles that are imported into the United States in
		  accordance with the customs laws of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Customs Training Enhancement
			 Act.
		2.Educational
			 seminars to improve ability of U.S. Customs and Border Protection personnel to
			 classify and appraise imported articles
			(a)Educational
			 seminars
				(1)In
			 generalThe Commissioner
			 shall establish and carry out educational seminars at United States ports of
			 entry to improve the ability of U.S. Customs and Border Protection personnel to
			 classify and appraise articles imported into the United States in accordance
			 with the customs laws of the United States, including to improve the ability of
			 U.S. Customs and Border Protection personnel to identify and prevent the
			 mislabeling and transshipment of articles.
				(2)Number and
			 exceptionThe Commissioner shall establish and carry out not less
			 than 15 educational seminars each year under paragraph (1). The Commissioner
			 may establish and carry out fewer than 15 seminars each year under paragraph
			 (1) if the Commissioner determines and notifies Congress that it is appropriate
			 to do so.
				(b)Content
				(1)In
			 generalThe Commissioner and interested parties selected under
			 subsection (d) should provide instruction and related instructional materials
			 at each educational seminar to U.S. Customs and Border Protection personnel
			 and, as appropriate, U.S. Immigration and Customs Enforcement personnel on the
			 following:
					(A)Conducting a physical inspection of an
			 article imported into the United States, including testing of samples of the
			 article, to determine if the article is mislabeled in the manifest or other
			 accompanying documentation.
					(B)Reviewing the
			 manifest and other accompanying documentation of an article imported into the
			 United States to determine if the country of origin of the article listed in
			 the manifest or other accompanying documentation is accurate.
					(C)Other related
			 matters as determined to be appropriate by the Commissioner.
					(2)Approval of
			 CommissionerThe instruction
			 and related instructional materials at each educational seminar shall be
			 subject to the approval of the Commissioner.
				(c)Costs and
			 expensesThe Commissioner
			 shall pay the costs to establish and carry out each educational seminar and
			 shall pay expenses for U.S. Customs and Border Protection personnel, U.S.
			 Immigration and Customs Enforcement personnel, and interested parties to
			 provide instruction in or receive training at the seminar.
			(d)Selection
			 process
				(1)In
			 generalThe Commissioner shall establish a process to solicit,
			 evaluate, and select interested parties for purposes of assisting in providing
			 instruction in the educational seminars under this section.
				(2)CriteriaThe Commissioner shall, in consultation
			 with the United States International Trade Commission, evaluate and select
			 interested parties under the process established under paragraph (1) based
			 on—
					(A)availability and
			 usefulness;
					(B)the volume, value,
			 and incidence of mislabeling of an imported article that relates to a
			 comparable domestic product of the interested party; and
					(C)other appropriate
			 criteria established by the Commissioner.
					(3)Public
			 availabilityThe Commissioner shall publish in the Federal
			 Register a detailed description of the process established under paragraph (1)
			 and the criteria established under paragraph (2).
				3.DefinitionsIn this Act:
			(1)CommissionerThe
			 term Commissioner means the Commissioner responsible for U.S.
			 Customs and Border Protection.
			(2)Comparable
			 domestic productThe term
			 comparable domestic product means a product which is comparable in
			 characteristics and uses with an article imported into the United States and
			 which is covered by an educational seminar under this Act.
			(3)Customs laws of
			 the United StatesThe term
			 customs laws of the United States means any law or regulation
			 enforced or administered by U.S. Customs and Border Protection.
			(4)Interested
			 partyThe term interested party means—
				(A)a manufacturer,
			 producer, or wholesaler in the United States of a comparable domestic
			 product;
				(B)a certified union
			 or recognized union or group of workers which is representative of an industry
			 engaged in the manufacture, production, or wholesale in the United States of a
			 comparable domestic product;
				(C)a trade or
			 business association a majority of whose members manufacture, produce, or
			 wholesale a comparable domestic product in the United States; or
				(D)an association, a
			 majority of whose members is composed of interested parties described in
			 subparagraph (A), (B), or (C) with respect to a comparable domestic
			 product.
				(5)United
			 StatesThe term United
			 States means the customs territory of the United States, as defined in
			 General Note 2 to the Harmonized Tariff Schedule of the United States.
			(6)U.S. Customs and
			 Border Protection personnelThe term U.S. Customs and Border
			 Protection personnel means Import Specialists and other appropriate
			 employees of U.S. Customs and Border Protection.
			4.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act $3,000,000 for each of the fiscal
			 years 2012 through 2016.
			(b)OffsetSubparagraph (B) of section 6621(a)(2) of
			 the Internal Revenue Code of 1986 is amended by striking 3 percentage
			 points and inserting 4 percentage points.
			
